DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 4/29/22 has been entered.  Claims 21-40 remain pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 21-27), a machine (claims 34-40) and a manufacture (claims 28-33); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, recite the abstract idea of: 
receiving, … , an authorization request submitted by a merchant … for a purchase transaction, … wherein the authorization request includes account information for an account holder that is associated with a payment card … and an issuer … ; 
determining, … , one or more parameters for the purchase transaction, wherein the one or more parameters comprise an expected value for the purchase transaction and a configurable threshold value of the purchase transaction; 
determining, … , a historical dataset of processing results; 
determining, … , a reduced value that is less than the expected value and greater than the configurable threshold value, based on the one or more parameters and the historical dataset of processing results; and 
transmitting, … the authorization request to the issuer … for an approval of the purchase transaction for the reduced value; and 
generating, … , a presentation of an approval of the authorization request … . 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing a payment transaction authorization request for a purchase transaction between a merchant and an account holder of an issuer (merchant customer), including use of account information for the account holder, and including approval of the transaction authorization request after transmitting the authorization request to an issuer, where the authorization request includes a reduced value amount that is based on a historical transaction dataset and is consideration of a determined expected value of the a purchase transaction and a configurable threshold value of the purchase transaction). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 22-24, 29-31 and 35-37 simply further refine the abstract idea by requiring additional steps of iteratively reducing the reduced value (which may be a percentage of the expected value) by an incremental percentage value or by a unit value and iteratively re-transmitting the authorization request based on the reduced incremental percentage or the reduced unit value, where these additional steps are simply using mathematical concepts to further refine how the value for the authorization request is determined, and these claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 25, 32 and 38 simply further refine the abstract idea by requiring the receipt of the authorization request from the issuer and updating historical data of transaction/payment processing results, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 26, 33 and 39 simply further refine the abstract idea by requiring an indication of an approved authorization when the issuer approves the authorization request, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 27 and 40 simply further refine the abstract idea by requiring that the purchase transaction is a recurring transaction of the determined expected value, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea.    
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “payment processing computing system,” a merchant “POS” device, a “payment card network,” an “issuer processor,” a “computing system,” a “processor,” and a “computer-readable medium” storing executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, payment processing steps, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a payment network/system, an issuer computer system, a POS device for a merchant, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 024-031, 033, 037-044). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
5.  Applicant’s arguments filed 4/29/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 12-16) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments (Amendment, Pgs. 12-13) that the claimed subject matter brings about a technological improvement, are not persuasive.  For example, paragraphs 019 and 038 of the specification, cited and discussed by applicant, do not describe a technological problem being solved by the invention, but rather, a financial/economic problem.  Paragraph 019 describes the “undesired outcomes” of declined card authorizations to be a “major expense” for merchants, “lost revenue and potentials costs in customer reacquisition,” and other “unforeseen expenses” for customers.  Paragraph 038 mentions that transaction requests can be submitted per a submission schedule.  The claims include no such feature.  An element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  However, even if the claims included the feature of scheduling such transaction request submissions, this is not a technological improvement nor does paragraph 038 describe it as such.  These are clearly financial concerns and not technological. 
Neither the Bascom case nor the SIRF Technology cases cited and discussed by applicant control the outcome of the 101 rejection Step 2B analysis.  Both of these cases require an improvement to technology or a technological solution to a technological problem.  As discussed previously, the claimed subject matter solves various financial concerns and not technological problems. 
The Office cited various portions of applicant’s specification, in compliance with the Berkheimer memo, to point to the various additional elements that are recited by the claims to simply carry out the recited abstract idea without themselves being technologically improved or to bring about a technological improvement, where those additional elements are recited at a high degree of generality.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696